Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Response to Arguments
Applicant states: Thus, Applicant asserts that the cited prior art references fail to disclose
“determining a designated order in which each machine of a set of machines needs to be updated to avoid at least one of disruptions, outages, data integrity problems, and data redundancy problems” and including such a “designated order” as a parameter in a code load request that is transmitted to a “code load engine,” as recited in Applicant’s independent claims. Because the cited prior art references fail to disclose all of the claim limitations, Applicant asserts that the independent claims are patentable over the cited prior art references. Applicant asserts that any dependent claims not specifically addressed herein are patentable over the cited prior art references at least due to their dependency from patentable base claims.
Examiner states: Examiner respectfully disagrees. Although the newly added amendment still recites intended use limitation with no patentable weight, Alberth teaches, for the purposes of compact prosecution, [0070] “It should be noted that the above-discussed procedures are advantageous in that the procedures in at least some embodiments can allow for software updates (and other information) to be provided to and implemented on mobile devices not only with minimal interruption (or no interruption) to mobile device users but also in an entirely or substantially automatic manner with no user inputs or permissions required. Nevertheless, in other embodiments the process can be configured to require and/or take into account particular user inputs and/or permissions”. Therefore, it would be obvious to ordinarily skilled in the art, the combination teaches the intended use limitation of “determining a designated order in which each machine of a set of machines needs to be updated to avoid at least one of disruptions, outages, data integrity problems, and data redundancy problems ([0070] “no interruption)”.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that 
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR. et al (US Publication No. 2012/0124570, hereinafter Alberth) and in view of  Mopur et al. (US Publication No. 2010/0229166).
As to claims 1, 8 and 15, Alberth teaches a method for updating code in a set of machines, the method comprising: “determining a designated order in which each machine of a set of machines needs to be updated to avoid at least one of disruptions, outages, data integrity problems, and data redundancy problems ([0061] Given the setting of the priority levels for each of the remaining eligible ones of the mobile devices 102 (namely, the first and second mobile devices 103 and 113), following the step 480 at a step 490 the web server 104 then sorts the remaining eligible mobile devices so as to be ordered in accordance with their respective priority levels, e.g., from the mobile device with the highest priority level to the mobile device with the lowest priority level. For example, assuming the previous block 570 as a starting point, the sorting process performed at the step 490 would result in a final priority list shown in a block 580 in which the second mobile device 113 (with its higher priority level of three (3)) is ranked higher than the first mobile device 103 (with its lower priority level of two (2)).) to avoid at least one of disruptions, outages, data integrity problems, and data redundancy problems ([0070] “no interruption [Examiner notes] This limitation is interpreted as intended use. Examiner recommends modifying the language as an active step.);
transmitting, to a code load engine, a code load request configured to be processed by the code load engine, the code load request having the following parameters [Alberth, par. 0037 wherein the back end portion is configured to generate requests for information to be provided to the back end portion from the additional servers at times/circumstances determined by the web server requested data; Fig. 4 and par. 0040-0043 wherein users make use of mobile devices and provides information to the web server; par. 0045 the web server is able to store within its memory portion the information and develop a history of usage pattern of the mobile device.  The web server is able to take this information into account in terms of how it operates to cause installation or implementation of software update in relation to the mobile device. The specification discloses a user may define a code load request and send the code load request to the remote code load engine.  The remote code load engine may receive with the code load request, a time range over which the code load may be performed (par 0038).  An ordinary skill in the art would interpret the information send to web server in light of the specification is a code load request]: 
block out times indicating when the code update cannot be performed on the set of machines [Alberth, par. 0067 wherein it is possible for a software update to be transmitted at a time other than while the mobile device is being charged, in other words, block/avoid updating in charging time period; [0062], scheduling updating (i.e., specifying updating time), takes into account the priority levels assigned to the different ones of the mobile devices (i.e., the order of updating); avoid scheduling installation of the software update on a given one of the mobile devices at time when that mobile device is typically using the network (i.e., block certain time for updating)]
the designated order [Alberth, par. 0010 wherein processing the first and second information to determine an ordering of at least some of the mobile devices of the plurality of mobile devices, and sending, based at least in part upon the ordering, the software update for receipt by each of the at least some mobile devices so that the software update can be implemented thereon; see also Fig. 4 and pars. 0049-0050 and 0062 wherein each device has priority data to receive update;  priority is interpreted as the designated order];
before the code update is performed, gathering I/O statistics on the set of machines [Alberth, par. 0062 wherein historical usage data is collected and updating schedule is determined based on usage data; this is interpreted as gathering I/O statistics; see also par. 0045]; and 
executing, by the code load engine, the code load request by performing the code update on the set of machines during a period of time as determined from the I/O statistics, while complying with the time range, block out times, and designated order [Alberth, Fig. 4 and par. 0064 wherein after the scheduling operation is performed, the web server transmits the software update to and thereby causes execution (installation) of the software update on, the various eligible one of the mobile devices in accordance with the established schedule].
Alberth discloses a given software update can be sent to a mobile device at a time when the mobile device is being operated in an “off-line” capacity and the scheduling takes into account historical usage information as to when each of the mobile devices is typically used which could read on a time range within which a code update can be performed. Alberth does not explicitly disclose time range within which a code update is to be performed on a set of machines; however, in an analogous art of System and Method for Update of Firmware of a Storage Array Controller in a Storage Area Network, Mopur teaches:
a time range within which a code update is to be performed on the set of machines [Mopur, par. 0025 wherein the recommended time periods is a time range within which a code update is to be performed];
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Alberth and Mopur are in the same field of endeavor such as update optimization to provide method and system which updating the firmware on a set of devices based on time range to perform software update on the devices.

As to claims 2, 9 and 16, Alberth and Mopur teach the method of claim 1, wherein the set of machines is a set of storage systems [Mopur, par. 0009].

As to claims 4, 11 and 18, Alberth and Mopur teach the method of claim 1, further comprising initiating the code update from a location that is remote from the set of machines [Alberth, par. 0029].

As to claims 5, 12 and 19, Alberth and Mopur teach the method of claim 4, further comprising receiving, at the location, the time range [Mopur, par. 0025], block out times [Albert, par. 0067], and designated order [Albert, par. 0010].

As to claims 6, 13 and 20, Alberth and Mopur teach the method of claim 1, wherein performing the code update comprises performing the code update without disrupting operation of the set of machines [Alberth, par. 0066].

As to claims 7 and 14, Alberth and Mopur teach the method of claim 1, wherein the period of times corresponds to an amount of time needed to perform the code load [Mopur, par. 0058].

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, in view of Mopur and further in view of Boyd et al. (US Publication No. 2007/0198698).

As to claims 3, 10 and 17, Alberth and Mopur teach the method of claim 2.
Alberth and Mopur do not explicitly disclose tertiary storage system; however, in an analogous art of System and Method for Scheduling Content Updates in a Content-Based Application, Boyd teaches: wherein the set of storage systems comprises primary, secondary, and optionally tertiary storage systems [Boyd, par. 0112 wherein the local storage is typically comprised of one or more flash memory cells, but can be any secondary or tertiary storage device as known in the art].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Alberth, Mopur and Boyd are in the same field of endeavor such as firmware/software update to provide method and system which updating the firmware on different storage devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199